Citation Nr: 1732081	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for a cognitive disorder, residuals of head trauma. 

2.  Entitlement to an increased disability rating in excess of 10 percent for a seizure disorder. 

3.  Entitlement to service connection for a disability manifested by acid reflux, to include gastroesophageal reflux disease (GERD), to include as secondary to service-connected residuals of head trauma and/or seizure disorder, to include medications prescribed therefor. 

4.  Entitlement to a total disability rating based upon individual unemployability  due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from July 1979 to August 1983, and from November 1983 to February 2005.  

This appeal comes before the Board of Veterans' Appeals (Board), in part, from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO, in part, continued 30 and 10 percent disability ratings assigned to the service-connected cognitive disorder, residuals of head trauma, and seizure disorder, respectively.  The Veteran appealed the 30 and 10 percent disability ratings to the Board. 

This appeal also stems from a November 2011 rating action issued by the above RO.  By that rating action, the RO, in part, denied service connection for a disability manifested by acid reflux, to include as secondary to the service-connected residuals of head trauma and surgery (also claimed as scar tissue).  The Veteran appealed this rating action to the Board.  The Board notes that the Veteran has consistently maintained in written statements submitted throughout the appeal period that he has acid reflux that is secondary to the medication, Dilantin, prescribed for his service-connected seizure disorder.  Thus, the Board has expanded and recharacterized this claim to more accurately reflect the Veteran's contentions. 

In addition, the Board finds that the issue of entitlement to a TDIU rating has been raised by the evidence of record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (noting that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  In this regard, in written statements submitted throughout the appeal period, notably VA Form 9, Appeal to Board of Veterans' Appeal, received by VA in August 2011, the Veteran maintained that he was unemployed and that he had been fired from two (2) places of employment as a result of anger outbursts associated with his service-connected cognitive disorder.  (See VA Form 9, Appeal to Board of Veterans' Appeal, received by VA in August 2011 and Veteran's representative's June 2017 written argument to VA at pages (pgs.) 2-3).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the Board has assumed jurisdiction of the TDIU rating claim as part of the adjudication of the increased rating for a cognitive disorder adjudicated herein. 

The increased rating and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The competent medical evidence of record reflects that the Veteran has GERD that was at least partly caused by and/or aggravated by the medication, Dilantin, prescribed for his service-connected seizure disorder.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by acid reflux, diagnosed as GERD, as secondary to the service-connected seizure disorder, to include medications prescribed therefor, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the claim of entitlement to service connection for a disability manifested by acid reflux, currently diagnosed as GERD, to include as secondary to medications prescribed for a service-connected disability, consideration has been given with respect to VA's duties to notify and assist.  Given the Board's award of service connection for this claim herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist as to this issue is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Merits Analysis

The Veteran seeks service connection for a disability manifested by acid reflux, currently diagnosed as GERD, to include as secondary, in part, to the medication, Dilantin, prescribed for his service-connected seizure disorder.  After a brief discussion of the laws and regulations governing general and secondary service connection, the Board will address the merits of the claim. 

Service connection-general criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as ulcers, peptic (gastric or duodenal), may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  In this case, the presumption of service connection does not apply because there is no medical evidence that the Veteran has a peptic ulcer (gastric or duodenal) to a compensable degree within one year of service discharge in either August 1983 or February 2005.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, in the absence of any clinical evidence of a peptic ulcer, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) are also not for application in the Board's adjudication of the claim of entitlement to service connection for a disability manifested by acid reflux, to include as secondary to a seizure disorder, to include medications prescribed therefor.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary service connection-criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that he has a disability manifested by acid reflux that is, in part, secondary to the medication, Dilantin, prescribed for his service-connected seizure disorder.  The Veteran maintains that after he began the medication, Dilantin, he had bouts of nausea, upset stomach and burning in his esophagus.  (See VA Form 9, Appeal to Board of Veterans' Appeal, received by VA in August 2012).  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theories of direct and presumptive service connection are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, these service connection theories will not be further discussed.

A September 2011 VA Esophagus Conditions Disability Benefits Questionnaire (DBQ) report discloses that the Veteran has been diagnosed as having GERD and that one of the symptoms associated with the diagnosis was nausea.  (See September 2011 VA Esophagus Conditions DBQ at pgs. 2-3).  Thus, the crux of the claim hinges on whether there is evidence that the Veteran's diagnosed GERD has been caused or aggravated by the service-connected seizure disorder, to include medications prescribed therefor.  There is one opinion that addresses the secondary service connection component of the claim.  

At the close of the September 2011 VA examination, the examiner opined that it was less likely than not that the Veteran's GERD had been caused by military service.  The VA examiner reasoned that the cause of the Veteran's GERD was multifactorial:  age (i.e., the Veteran was over the age of 50 at the time of the VA examination); weight gain (i.e., the Veteran had gained 30-40 pounds in the last three (3) to four (4) years); and coffee/caffeine.  Despite this conclusion, the VA examiner acknowledged that the medication, Dilantin, could cause mild nausea.  As the Veteran experienced nausea as a symptom of his GERD and the VA examiner  acknowledged that Dilantin, a medication used to treat the Veteran's service-connected seizure disorder, could cause mild nausea, the Board finds that service connection is warranted for GERD as secondary and/or aggravated to the service-connected seizure disorder, to include the medication, Dilantin, prescribed therefor. 


ORDER

Service connection for a disability manifested by acid reflux, diagnosed as GERD, as secondary to the service-connected seizure disorder, to include medications prescribed therefor, is granted.


REMAND

The Board finds that prior to further appellate review of the TDIU and increased rating claims, additional substantive development is necessary; specifically, to schedule the Veteran for VA examinations to determine the nature and severity of the service-connected cognitive and seizure disorders and to adjudicate the claim of entitlement to a TDIU rating claim.  The Board will address each reason for remand below. 

As noted in the Introduction, a claim of entitlement to a TDIU rating has been raised as part and parcel of the increased rating claim for a cognitive disorder pursuant to Rice.  Accordingly, the RO should develop a claim for a TDIU rating.  

Regarding the service-connected cognitive and seizure disorders, the Veteran, through his representative, has maintained that additional VA examinations are warranted.  (See Veteran's representative's June 2017 written argument to VA at page (pg.) 5)).  

Concerning the Veteran's cognitive disorder, residuals of head trauma, the Veteran's representative requested that entitlement to an increased rating for this disability included a separate evaluation for both traumatic brain injury (TBI) residuals and psychiatric disorders, to include mood disorder and dementia.  (See Veteran's representative's June 2017 written argument to the Board at pg. 5).  (Parenthetically, the Board notes that service connection  has also been established for residuals of head trauma and surgery scar tissue and tension headaches that are associated with the cognitive disorder, residuals of head trauma.)  Thus, as the symptoms from the Veteran's cognitive disorder, tension headaches, and residuals of head trauma, such as memory loss; cognitive dysfunction; difficulty concentrating; and, headaches, might overlap and to avoid pyramiding (i.e., assigning multiple ratings for the same symptoms), clarification is necessary from a VA examiner to determine which symptoms are properly attributed to the cognitive disorder, residuals of head trauma. 

With respect to the service-connected seizure disability, VA last examined the Veteran to determine the current (then) severity of this disability in August 2012.  (See August 2012 TBI DBQ).  As noted previously herein, the Veteran's representative has maintained that the Veteran's seizure disorder has increased in severity since the August 2012 examination.  Therefore, the Board finds that a current VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's seizure disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should appropriately develop the issue of TDIU, to include requesting a completed application from the Veteran for this benefit, as well as obtaining additional medical evidence or medical opinion (in addition to that requested below), as is deemed necessary.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with appropriate examinations to determine the severity of his cognitive disorder, residuals of head trauma.  The entire claims file should be made available to and pertinent documents therein reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
 
The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
After reviewing the claims file and examining the Veteran, and providing findings in the appropriate DBQ(s) for a cognitive disorder, residuals of head trauma, the examiner must do the following: 

Address which emotional/behavioral and cognitive dysfunctions are related to any currently diagnosed TBI and which are distinctly related to his service-connected cognitive disorder.  

4.  After any additional records are associated with the electronic record, provide the Veteran a VA examination regarding the severity of his seizure disorder.  The entire claims file should be made available to and pertinent documents therein reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The VA examiner should address whether the Veteran has major and/or minor seizures and the frequency of seizures.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and added to the claims file which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the increased rating claims, to include TDIU, should be (re)adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


